Exhibit 99.1 AGREEMENT THIS AGREEMENT dated as of March 2, 2010 (the “Effective Date”) is by and among MakeMusic, Inc., a Minnesota corporation (the “Company”), LaunchEquity Partners, LLC, an Arizona limited liability company (“LEP”), and LaunchEquity Acquisition Partners, LLC Designated Series Education Partners, a designated series of a Delaware series limited liability company (“LEAP”) (LEP and LEAP are herein referred to collectively as “LaunchEquity”). WHEREAS, LEP is the sole manager of LEAP, the Company’s largest shareholder; WHEREAS, LEP filed a Schedule 13D dated March 6, 2006 with regard to securities of the Company as subsequently amended on December 13, 2006, January 30, 2007, November 7, 2007, November 17, 2008 and December 15, 2008, and as may be amended hereafter (as amended, the “LEP Schedule 13D”), in which it indicated it may engage in certain transactions with the purpose or effect of acquiring or influencing control of the Company; and WHEREAS, in view of the LEP Schedule 13D, recent communications between LaunchEquity and the Company regarding LaunchEquity’s representation on the Company’s Board of Directors (the “Board”), and the Board’s determination that it is in the Company’s interests to involve its largest shareholder in decisions regarding the strategic direction of the Company, the Board believes it is in the best interests of the shareholders of the Company to enter into the following agreement with LaunchEquity. NOW, THEREFORE, the parties hereto agree as follows: 1.Size of Board of Directors.To the extent it has not taken such action prior to theexecution of this Agreement, the Company shall, promptly following the execution of this Agreement, cause the Board to take all action as is required under applicable state law and the Company’s articles of incorporation and bylaws to increase the size of the Board to nine (9) members. 2.Vacancies.As promptly as reasonably practicable following execution of this Agreement, Andrew C. Stephens (“Mr. Stephens”) and Trevor D’Souza (“Mr. D’Souza”) shall be appointed by the Board to fill the vacancies on the Board created by the increase in the number of directors, with terms expiring at the Company’s 2010 Annual Meeting of Shareholders (the “2010 Annual Meeting”) or at such time as their successors shall have been duly elected and qualified. 3.Nominations for Board of Directors. (a)Subject to the Company’s existing policies and the directors’ fiduciary duties, the Company shall cause the Board to nominate for election to the Board by the shareholders at the 2010 Annual Meeting, publicly recommend that the Company’s shareholders elect and solicit proxies for the election of, Jeff A. Koch (“Mr.
